Title: To George Washington from Clement Read, 15 March 1757
From: Read, Clement
To: Washington, George

 

Dear Sir,
Lunenburg March 15th 1757.

About 10 Daies agoe, there came to my House twenty Six Indians of the Cawtaba Nation, with two War Captains, Capt. French, or the French Warrior, and Capt. Bullen, who I sent under the Care of Robert Vaughan to Williamsburg where they desir’d to go before they March’d to you.
About five daies agoe, there came to my House 93 of the same Nation with their King, Haglar, after they held a Council, it was determin’d, that the King, with his Brother and Conjurer, shou’d go to Wmsburg also, and that the others shou’d March directly to you; Whereupon, as their Numbers were great, the Country thro’ which they were to pass thinly Inhabited, and as the Frontiers might be frightned at such an Appearance of Painted Indians, I deem’d it necessary to send a White Man along with them, And as Robert Vaughan was gone with thee first 26, and as the Nation seem’d very fond of him, I thought I might please them in sending his Brother Abraham Vaughan with these to you, and they seem’d pleas’d that I did.
What I have to desire of you Sir, is, that you wou’d please to Satisfie Mr Vaughan according to thee trouble he has taken & must take, I need not inform you that they are a very troublesome set of people, and their manner of travelling thro’ the Inhabitants, must give their Guide a vast deal of trouble & fatigue, And as from this Consideration, & the Necessity of Keeping up a friendship with them, I have taken these Steps, in the Absence of his Honour the Governor, which I hope may be approved of.
As from Information of these Indians, I every day expect, Capt. Johnny Cawtaba & Mr Abraham Smith a Virginian, with 200 Cherokees and some more of the Catawba Nation which I must also send a White Man with as a Guide I must hope, and take the freedom of recommending to you, the paying of Mr Abraham Vaughan to his Content, otherwise I have reason to fear, We shall hereafter get none to go on this Slavish Service; I need not add, but that I am, Dear Sir, Your unknown, but mo. Obedt Hum. Servant

Clement Read



P.S. I have given Abraham Vaughan twelve pounds ten shillings, all the money I have, to assist him in Carrying on to Winchester. C.R.

